Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the use of "third-party device 116", at [0019]; this is an incorrect reference to FIG 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement. AriadPharms., Inc. v. EliLilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir.1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Vas-Cath, 935 F.2d at 1562-63; Ariad, 598 F.3d at 1351.

The written description requirement of 35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349.  As stated by the Federal Circuit, "[a]lthough many original claims will satisfy the written description requirement, certain claims may not." Ariad, 598 F.3d at 1349; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46 (Fed.Cir. 2005); Regents of the University of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997).  For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. See Ariad, 598 F.3d at 1350; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement"). In addition, original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349 (emphasis added), "[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.") (citing Eli Lilly, 119 F.3d at 1568). 

Regarding claims 1 and 11, the Applicant recites that “the biological extraction and the land descriptor” are used as inputs to provide an output; namely, “property elements”.  Further, “suitability” is determined utilizing this output.  Upon review of the Specification for guidance on how the Applicant is achieving the claimed end result of obtaining an output and using that output to determine suitability, the Examiner has concluded the following.  Other than discussing a multitude of what constitutes “biological extraction” or “land descriptor”, (see Specification [0010 – 0052 and 0054 – 0056 , respectively), the Specification does not provide an adequate written description of how the claimed invention achieves the above results.  Largely, the Specification, beginning at [0057], discusses a machine-learning process and suggests various algorithms that may be employed; however, it lacks detail necessary to determine how this suitability is decided.  
What would be helpful is a recognizable algorithm that Applicant is using to obtain certain biological and land data and then outputting a suitable property.  See Specification, at [0070], where Applicant states; “computing device 104 generates an output containing property element 136 utilizing land machine-learning model 132.”   Applicant then makes a broad leap to “[a] "property element," as used in this disclosure, is any numerical, textual, and/or character data indicating a probability of a user safely residing at a property based on a user's biological extraction.”  Applicant adds, “[i]n an embodiment, a particular property element 136 score may indicate if a property may be safe for a user to live at or not.”  See [0071].  Basically, this broad leap begins at gathering data and ends at determining suitability, specifically with probabilities and/or scores as cited.  Nothing is disclosed to show how this data is being used to obtain these scores or how inputting data propagates a probability of a user’s health condition improving or not.  Applicant has summed up this algorithm as; “For instance, computing device 104 may be configured to perform a single step or sequence repeatedly until a desired or commanded outcome is achieved….”  See Specification, at [0009].   Therefore, the Specification merely discloses the function to be achieved (output property element and determine suitability) without providing an adequate written description that is sufficient to convey possession of the claimed invention to one of ordinary skill in the art.

Dependent claims 2 – 10 and 12 - 20 are rejected as they depend to independent claims 1 and 11 and inherit the rejection attributed to these claims as detailed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite a method, therefore, the claims fall into a statutory category.

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of retrieving data, analyzing that data, and determining an appropriate output based on that analysis.  These actions describe the process for evaluating data and making a judgment based on that data.  Because these actions recite limitations that can practically be performed in the human mind, they are considered to recite a mental process.  Therefore, they determined to be an abstract idea.  

Claim 11, which is illustrative of claim 1, defines the abstract idea by the elements of:
A method of generating land responses from biological extractions, the method comprising: retrieving, a biological extraction pertaining to a user, wherein the biological extraction contains at least an element of physiological data; 
locating, a land descriptor wherein the land descriptor identifies a property; generating, a land machine-learning model, wherein the land machine-learning model utilizes the biological extraction and the land descriptor as an input and outputs property elements; and,
determining, the suitability of the property utilizing the output property elements.

These elements accurately describe actions that can be performed by a person when they want to match their biological data with property data in order to find the most suitable property to settle on.   Thus, the claims depict collecting information, analyzing it, and displaying certain results of the collection and analysis.  Therefore, the claims recite a mental process and are considered an abstract idea as identified by the Examiner.

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
a computing device.
This additional element simply instructs one to practice the abstract idea of the mental process utilizing the system comprising a computing device to perform the method that defines the abstract idea, where this component is used as a tool to execute the abstract idea. See MPEP 2106.05(f). This system and component are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner and defined by the 2019 PEG.

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion.

Dependent claims 2 – 5 and 12 – 15 contain further embellishments to the same abstract idea found in claims 1 and 11. Recitations to land descriptor and the information comprising it; address and location, are further refinements of the mental process of evaluating this data and making an evaluation (output) based on that review.  Further to claims 2 – 5, the only additional elements are the system of claim 1 and geolocation, where, as detailed above, is simply a recitation to computer implementation.  This is simply linking the claims to using a computer as a tool to implement the abstract idea and are not sufficient to provide for integration into a practical application and/or significantly more. See MPEP 2106.05(f).

Dependent claims 6 and 16 contain further embellishments to the same abstract idea found in claims 1 and 11.  Recitations to land classifier and biological extraction are further examples of the data accessed (retrieved) in order to perform the mental process of evaluating data and making an evaluation (output) based on that review.  Further to claim 6, the only additional element is the system of claim 1, where, as detailed above, is simply a recitation to computer implementation.  This is simply linking the claims to using a computer as a tool to implement the abstract idea and are not sufficient to provide for integration into a practical application and/or significantly more. See MPEP 2106.05(f).

Dependent claims 7 – 10 and 17 – 20 contain further embellishments to the same abstract idea found in claims 1 and 11.  Recitations to suitability and preferences and a neutralizer element are all core facets of the data on which to make a judgment, and are the nucleus of information “collected, analyzed, and result (output) displayed.  This is analogous to “a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind….”  See Classen Immunotherapies, Inc. v. Biogen IDEC; 659 F.3d 1057, 1067 (Fed. Cir. 2011).  
Further to claims 7 - 10, the only additional element is the system of claim 1, where, as detailed above, is simply a recitation to computer implementation.  This is simply linking the claims to using a computer as a tool to implement the abstract idea and are not sufficient to provide for integration into a practical application and/or significantly more. See MPEP 2106.05(f).

Therefore, for the reasons set above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 8, 10, 11, 12, 17, 18 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature System to Recommend the Best Place to Live Based on Wellness State of the User Employing the Heart Rate Variability, (hereinafter, Best Place to Live), in view of Wang (US 2018/0253780), hereinafter, Wang.
Regarding claims 1 and 11, Best Place to Live discloses retrieve a biological extraction pertaining to a user, wherein the biological extraction contains at least an element of physiological data; (“Heart rate variability (HRV) allows measuring the stress or wellness level of a person by measuring the difference in time between heartbeats. In this paper, we present a system that measures the wellness and stress levels of home buyers by employing sensors that measure the HRV. Our system is able to process the data and recommend the best neighborhood to live in considering the wellness state of the buyer.” [Abstract]).
generate a land machine-learning model, wherein the land machine-learning model utilizes the biological extraction and the land descriptor as an input and outputs property elements; and determine suitability of the property utilizing the output property elements; (“In this case, the measures are exported to the BigData repository where our algorithms process the information and provide the recommendation of the neighborhood.”.  See also FIGURE 1. System Algorithm.] [10597]).
The Examine notes that Best Place to Live does not identify a machine-learning model but points to the above the text where, “our algorithms process the information and provide the recommendation”.  This is accurately depicting the instant application’s usage of the machine-learning model, as detailed as “[a] "machine-learning model," as used in this disclosure, is a process that automatedly uses a body of data known as "training data" and/or a "training set" to generate an algorithm that will be performed by a computing device 104 to produce outputs given data provided as inputs;…”, at [0061].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use machine-learning to generate algorithms as described in Best Place to Live, because this is a use of a well-known technique to express an algorithm;  the algorithm itself working through the abundance of data to make a final prediction.  Calling it a machine-learning model is to substitute a name for the method employed and still achieving predictable results via the process of using mathematical models to help a computer learn.  The Examiner adds that the instant application goes on to describe these many methods that may yield similar and predictable results.  See Specification at [0062-0065].

determine suitability of the property utilizing the output property elements (“Results show that the system is effective in providing the recommendation of the place that would allow the person to live with the highest wellness state.” [Abstract]).

Not disclosed by Best Place to Live is locate a land descriptor wherein the land descriptor identifies a property. 
However, Wang discloses, (For example, suitable properties may be recommended based on the user's profile, browsing history, and their specified needs.” [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify a property per the method of Wang, in order to find a suitable property per the system and method of Best Place to Live, because finding the most suitable property, or the property that best meets a user’s criteria will lead to the intended result of increased well-being.

Regarding claims 2 and 12, the combination of Best Place to Live and Wang discloses all the limitations of claims 1 and 11, above.  Best Place to Live further discloses wherein the land descriptor is located as a function of a user geolocation; (“The GPS data are obtained from the mobile phone of the user.” [10599]).

Regarding claims 7 and 17, the combination of Best Place to Live and Wang discloses all the limitations of claims 1 and 11, above.  Best Place to Live further discloses wherein the computing device is further configured to: identify an output property element that indicates the property is not suitable for the user; and locate a property that is suitable for the user. (“As it can be seen, the wellness points affect greatly the final results. For both, the wellness points and the final recommendation, the neighborhood with the bigger amount of points is Fuenfresca. The preference is also very important.  Neighborhoods with low preference values such as San Julián and San León will not be recommended due to that factor. However, neighborhoods with high preference values, such as Centro, may not have a high final value. These results show that our system provides the best recommendation in accordance to the wellness values.” [10602]).

Regarding claims 8 and 18, the combination of Best Place to Live and Wang discloses all the limitations of claims 1 and 11, above.  
Not disclosed by Best Place to Live is compare the output property elements to stored user property preferences; and locate a property that is suitable for the user based on the output property elements and the stored user property preferences.
However, Wang discloses, (“A recommendation system illustrated here may efficiently find properties for buyers and agents according to their various needs and preferences, using both historical data (i.e., directly observed) and projected or predictive data.” [0044]; and, “Thus, property database 140 may store information about properties that can be used as input for the recommendation system. It may be an example of, or include aspects of, the corresponding element described with reference to FIG. 2. User database 145 may store information about users that can be used as input for the recommendation system.” [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use stored user property preferences per the method of Wang, in order to find a suitable property per the system and method of Best Place to Live, as this leads to the intended result of finding the most suitable property, or the property that best meets a user’s criteria, and will lead to the intended result of increased well-being.

Regarding claims 10 and 20, the combination of Best Place to Live and Wang discloses all the limitations of claims 1 and 11, above.  
Not disclosed by Best Place to Live is wherein the computing device is further configured to update the land machine-learning model utilizing the determined suitability of the property.
However, Wang discloses, (“Each property is ranked and displayed to the user. When the user selects a property, the interaction is used to update the machine learning model.” [Abstract]; “When a user interacts with a property, the interaction is then used to update the model.” [Background]; and, “FIG. 8 shows an example of a process for updating a machine learning model in accordance with aspects of the present disclosure.” [0031 and FIG. 8]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update the learning model per the method of Wang, in order to find a suitable property per the system and method of Best Place to Live, as this leads to the intended result of finding the most suitable property, or the property that best meets a user’s criteria, and will lead to the intended result of increased well-being.

Claims 3 - 5 and 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature System to Recommend the Best Place to Live Based on Wellness State of the User Employing the Heart Rate Variability, (hereinafter, Best Place to Live), in view of Wang, further in view of Kozuch (US 2012/0084092), hereinafter, Kozuch.
Regarding claims 3 - 5 and 13 - 15, the combination of Best Place to Live and Wang discloses all the limitations of claims 1 and 11, above.  Not disclosed by Best Place to Live is wherein the land descriptor is located as a function of a user questionnaire response wherein the user questionnaire response contains user preferences relating to an ideal land descriptor; wherein the land descriptor contains an inquiry describing a specified address; and, wherein the land descriptor contains an inquiry describing a geographical location.
However, Kozuch discloses; (“The present invention aggregates a large number of environmental risk factors for an individual given the individual's location of residence or employment. While survey questions may contribute to logging the individual's perception of risk factors…”, [0019]; “For example, the individual may enter her current location as a street address…”, [0020]; and, “FIG. 2 illustrates the comprehensive features of an integrated personalized patient health record 200 including a system to enter patient data through electronic questionnaires.” [0039]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify a property per the descriptions of Kozuch, in order to find a suitable property per the system and method of Best Place to Live, because this adds to the efficiency of matching user health data with location specific data.  Thus, best matching of user preferences with their specific health requirements are met.  

Claims 6 and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature System to Recommend the Best Place to Live Based on Wellness State of the User Employing the Heart Rate Variability, (hereinafter, Best Place to Live), in view of Wang, further in view of Short (US 2016/0110524), hereinafter, Short.
Regarding claims 6 and 16, the combination of Best Place to Live and Wang discloses all the limitations of claims 1 and 11, above.  Not disclosed by Best Place to Live is wherein the computing device is further configured to locate the land descriptor using a land classifier that utilizes the biological extraction as an input and outputs a land descriptor.
However, Short discloses; (“There are many algorithms that may be used to establish the correlation between biological phenotype and behavioral and/or emotional phenotype. In some embodiments, the correlation may be established using classification algorithms, such as clustering algorithm.” [0140]; and, “Yet another embodiment relies on a Bayes Classifier algorithm. The simplest form is a naive Bayes classifier.” [0158]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use classifier algorithms per method of Short, in order to find a suitable property per the system and method of Best Place to Live, because this provides accurate correlation of the training data used (for example, in Best Place to Live), and produces an accurate output based on this common modelling technique.

Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not show the combination of claimed elements as follows; determine that the output property elements indicate that the property is unsuitable for the user; recommend a neutralizer element to make the property suitable for the user based on the user's biological extraction; and indicate a period when the neutralizer element will make the property suitable for the user.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  De Roode (US 2014/0379365) discloses meaningful presentation of health results to determine necessary lifestyle changes.  Lazaryev (US2018/0174669) has as method for exchanging health data.  Reier (US2018/0082317) details a method for producing personalized health recommendation data.  Sobol (US 2019/0209022) details a wearable electronic device and system for tracking location and identifying changes in salient indicators of patient health.  Wu (US2019/006590) discloses diagnostics-based human health evaluation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687


/DENNIS W RUHL/Primary Examiner, Art Unit 3687